Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-IV, as set forth in the Office action mailed on 05/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/28/2021 is withdrawn.  Claims 9-16, directed to a method for producing a refractory product and a refractory product, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
It is noted that the Examiner made several attempts to contact Applicant’s representative at the number on file, but was unsuccessful as the number appeared to not be working.
Claim Objections
 Claim 17 is objected to because of the following informalities:  limitation 17.2 has the same indentation as claim 17, which could give the appearance that limitation 17.2 is its own claim. Please give limitation 17.2 the same indentation as claim 17.1. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to the “Use of a synthetic raw material”. Please see MPEP 2173.05(q), 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is rejected under 112(b) because it attempts to claim a process without setting forth any steps involved in the process (see MPEP 2173.05(q) first paragraph).
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 16 are rejected under 112(d) because, while dependent upon claims 1 and 10 respectively, each claim fails to further limit claims 1 and 10 in light of the 01/05/2022 amendment to claims 1 and 10, which requires the base component to comprise at least 50% MgO by mass. Examiner notes that from the list of potential components provided in claims 7 and 16, only magnesia and forsterite comprise at least 50% MgO by mass (doloma, spinel, corundum, chromite, or mullite are not at least 50% MgO by mass). Therefore, claims 7 and 16 improperly expand the scope of claims 1 and 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Allowable Subject Matter
Claims 1-6, and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 as amended 01/05/2022 is directed towards a batch for producing a refractory product, where claim 1 contains the limitation “wherein the base component comprises at least 50% MgO by mass”.
The closest prior art is considered to be Schofalvi et al. (US20120267812, hereinafter referred to as Schofalvi). Schofalvi fails to disclose or make obvious a batch for producing a refractory product wherein the base component comprises at least 50% MgO by mass. Consequently, in light of the above, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests to one of ordinary skill in the art a batch for producing a refractory product wherein the base component comprises at least 50% MgO by mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Examiner notes that this application would be in condition for allowance if Claim 17 were canceled, and claims 7 and 16 were amended or canceled to avoid the 112(d) rejections. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731